Citation Nr: 1705265	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-03 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, G.S.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1957 to August 1960.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran and his spouse testified at a Board videoconference hearing in October 2016, before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

Resolving any doubt in favor of the Veteran, his left shoulder disability, of degenerative joint disease (DJD/arthritis), is related to service.


CONCLUSION OF LAW

Left shoulder DJD was incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), as an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  However, the option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the disorder at issue (arthritis) is among the listed chronic diseases under 38 C.F.R. § 3.309 (a).  Therefore, 38 C.F.R. § 3.303 (b) applies.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

Initially, the Veteran presently has a chronic left shoulder disability, specifically DJD/arthritis.  In this regard, X-ray findings by Dr. R.P. in October 2016 revealed demonstrated end-stage glenohumeral DJD with essentially concentric wear and medialization of the humeral head relatively glenoid consistent with longstanding arthritic change.  Dr. R.P. diagnosed left shoulder end-stage glenohumeral DJD.  
Similarly, at the Veteran's August 2012 VA examination, he was diagnosed, upon X-ray testing, with left shoulder osteoarthritis with ankylosis.  

As for in-service incurrence, the Veteran contends that his current left shoulder DJD developed as a direct result of an in-service left shoulder injury.  Specifically, he asserts while serving in the US Marine Corps during training at Camp Pendleton, California, in approximate late 1959 or early 1960, he suffered a left shoulder injury when he had a bad parachute landing.  The Veteran's DD-214 for the applicable period of service shows he had a MOS of Air Delivery Man/Parachute Packer and a Parachutist's Badge that are further consistent with the identified circumstances of such injury.  Notably, his service treatment records are largely unavailable to VA, despite the NPRC's efforts to locate and obtain them, with the exception of the July 1960 separation examination report, which was unremarkable for any left shoulder diagnoses.  

Nonetheless, the Veteran's account of an in-service left shoulder injury is accepted, as it is corroborated by five buddy statements of fellow service men who have attested to the occurrence of this in-service injury and that he further suffered by having his left shoulder in a sling for a long time thereafter.  The medical corpsman also provided a statement on treating the Veteran's left shoulder injury in service with an arm sling.  Thus, the Board finds there is both competent and credible evidence of in-service left shoulder injury in approximately late 1959/early 1960 while the Veteran was still in service.  38 C.F.R. § 3.159 (a)(2); See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection); and Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

Consequently, the determinative issue is whether the current left shoulder disability is attributable to the shoulder injury during his military service.  Shedden, 381 F.3d 1163.  In this case, there are conflicting medical opinions, as the claims file contains both negative and positive medical nexus opinions.  The August 2012 VA examiner provided a negative nexus opinion that "it is less likely than not that the [V]eteran's current end stage osteoarthritis of the left shoulder is associated with his parachute jump injury in 1959."  The examiner initially acknowledged the lay statements by the Veteran and five service men attesting to an in-service parachute injury in 1959.  However, the examiner then relied upon the sole service treatment record of record, the 1960 separation examination report, for the proposition that "by 1960 when he was discharged from the military he had no recurrent or persistent pain in the left shoulder at time of discharge."  The Board finds this is an inaccurate premise.  While the separation report certainly did not denote any left shoulder diagnoses, nonetheless, there is no record of a reported medical history by the Veteran wherein he, in fact, denied recurrent or persistent joint pain, particularly in the left shoulder.  

Problematically, the August 2012 VA examiner expressly reasoned [formatted for emphasis]:  "Because of lack of medical records to show a continuity of the problem after 1960, it is less likely than not that the veteran's injury from a parachute jump has led to severe osteoarthritis on the left shoulder."  However, this rationale violates a principle of Buchanan, supra, under which, the mere absence of documented treatment for pain during service and since, such as would be reflected in treatment records, cannot be the sole basis for concluding the Veteran has not continuously experienced these symptoms.  See also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding that where a veteran has provided lay testimony of an in-service injury or event, and that lay testimony has not been rejected, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records).  Due to the improper rationale, the Board places little weight on this opinion. 

In contrast, the Veteran more recently submitted an October 2016 private medical opinion from an orthopedic physician, Dr. R.P., in support of his claim.  Dr. R.P. opined that "it is more likely than not that his present arthritic shoulder was directly related to his dislocation as a Marine in the 1950s and specifically most likely related to his dislocation he has suffered while parachuting."  The physician reasoned that post instability arthritis is a very well-known diagnosis in the orthopedic role.  Dr. R.P. further reasoned, "it is still well known, in my opinion, that arthritis will often develop following arthritic shoulders 20 to 30 years after injury and at this point I saw him now 10 years ago and at that point as I saw him for his shoulder and he had already developed arthritis."  Additionally in support of the claim, the Veteran provided competent and credible (probative) lay testimony and statements of a continuity of progressively worsening left shoulder pain since active duty service, since his allegations appear to be uncontradicted. 

In view of the circumstances, the Board resolves all reasonable doubt in favor of the Veteran and finds that the evidence is at least in equipoise.  As such, service connection for the Veteran's left shoulder DJD is warranted.  In light of the fully favorable determination, a discussion of compliance with VA's duty to notify and assist is not necessary.  

ORDER

Service connection for a left shoulder disability, identified as DJD, is granted.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


